PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/063,838
Filing Date: 19 Jun 2018
Appellant(s): FISKER, Rune



__________________
William C. Rowland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.  A full statement of the grounds for rejection for each of the rejections can be found in the Final Office Action of September 30, 2021.
Claims 1-5, 11-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-6 and 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-6 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolskiy et al (US 2015/0056576).



NEW GROUNDS OF REJECTION
There are no new grounds of rejection.

WITHDRAWN REJECTIONS
No rejections have been withdrawn.


(2) Response to Argument

35 U.S.C. 101 
In determining patent subject matter eligibility under 35 U.S.C. 101 the U.S. Patent Office issued guidance on January 7, 2019 that was then updated in October 2019.  That guidance has since been incorporated into the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), particularly Sections 2103 through 2106.07(c).  The Step 1, Step 2A Prong One, Step 2A Prong Two, and Step 2B arguments presented by Appellant are addressed below.

35 U.S.C. 101 – Step 1
Claim 1 and its dependents were determined under the Step 1 analysis as being directed to the 35 U.S.C. 101 statutory category of a process (Final, pages 2 and 3).


35 U.S.C. 101 – Step 2A Prong One
Step 2A Prong One requires a determination as to whether the claims recite an abstract idea, law of nature, or natural phenomenon.  In the Final Office Action of September 30, 2021 it was determined that the claimed invention was directed to an abstract idea which included mental processes (pages 3, 5 and 6) – concepts capable of being performed in the human mind including observations, evaluations, judgements and opinions (see particularly MPEP 2106.04(a)(2)(III)).  

Research Corp. Techs. v. Microsoft Corp cited in Appellant’s brief.   Moreover, as noted in the Final, dentists have long practiced their trade/art of determining mentally what prosthetic restorations are needed for a patient, how the receiving tooth stump is to be shaped, and how the restorations are to be shaped, fitted and designed– well before the advent of computers – and are most certainly capable of envisioning and mentally determining the shapes and arrangements of dental restorations and copings necessary to accomplish a desired appearance.
Appellant argues (page 9) that the rejection interpreting the step “digitally modifying the first 3D representation of the preparation tooth” as being capable of being performed preparing a digital design.”  Appellant’s arguments are not persuasive.  Initially, it is noted that there appears to be no “preparing” steps in the claims.   Furthermore, the “digital design” is an abstract idea having no physical or tangible form and is subject matter that is capable of being mentally processed (i.e. “envisioned”) in the human brain.
Appellant argues (page 9) that the examiner has confused “mental steps with manual steps,” but points to no manual steps referenced in the Final rejection.   The claims are directed to the abstract idea of processing data in broad high level of generality steps – steps that are capable of being performed in the human mind.  No manual steps have been asserted in the Final rejection.  The claims are not directed to producing a physical tangible dental restoration, but rather producing an intangible/virtual “design” for a dental restoration.
With respect to claim 11, Appellant asserts that “the Office Action does not provide any detail as to why the claimed elements are mental processes” (Appeal Brief page 11).   The “digital workspace for presenting a digital 3D representation”; “digital preparation cutting tool for digitally determining a reduction surface”;  and the “at least one digital design tool for digitally designing the digital restoration design” of claim 11 refer to the same subject matter as the “obtaining a digital 3D representation”, “digitally determining a reduction surface” and “digitally designing both the digital restoration design and the digital reduction coping” of claim 1 and have been treated and interpreted in the same manner as being directed to the judicial exception of an abstract idea (i.e. a mental process).
In regard to claim 19, directed to “wherein the digital 3D representation of the preparation tooth is obtained after the preparation tooth is prepared and before a reduction 

35 U.S.C. 101 – Step 2A Prong Two
Step 2A Prong Two requires a determination as to whether the claim as a whole integrates the Judicial Exception Into a Practical Application of that exception (MPEP 2106.04(d)).  The Step 2A Prong Two analysis was added in the Patent Office’s updated October 2019 Guidance.  While the language “Step 2A Prong Two” was not explicitly addressed in the Final, determinations were made in the Final that the rejected claims fail to integrate the Judicial Exception (abstract idea) into a practical application.  More particularly, as indicated in the Final, claim 1 has been interpreted as implicitly intending the use of a computing device or data processing device (an “additional element”), however, there is no disclosure that the processing unit is anything more than a generic component, nor any disclosure that that the method improves the manner in which the processing unit operates (Final page 4)(see MPEP 2106.04(d)(1)).  The claim(s) do not go beyond generally linking the judicial exception to a computer environment.  The claim(s) do not require that the method be implemented by a particular machine (see MPEP 2106.05(b)), nor do the claims require the method to particularly transform a particular article (see MPEP2106.05(c)) (Final page 4).   The claims as whole fail to integrate the abstract idea (the “judicial exception”) into a practical application of that abstract idea.  
Additionally, to the extent that one would determine the “obtaining” data step of claim 1 as something beyond a “mental process,” then as “insignificant extra-solution activity” (see 
As stated in the Final at page 7 -  “Applicant argues that the examiner has failed to consider whether the claim recites additional elements that integrate the judicial exception into a practical application.  The examiner is not persuaded.  The claims are directed solely to a digital virtual environment where data is input (“obtained”) and then processed (digitally determined” and “digitally designing”) – there are no additional elements integrating the judicial exception into a practical solution – the digital determination/design is not used to operate a manufacturing device, the digital determination/design is not used to improve the functioning of a computer, the digital determination/design is not used to transform a particular article into a different state or thing – there is no meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.”  

35 U.S.C. 101 – Step 2B
Step 2B requires a determination as to whether the claim amounts to Significantly More than the Judicial Exception (MPEP 2106.05).  In response to the Step 2B determination of claims 1 , 11 and 19, Appellant argues that “digital restoration design” and the “digital reduction coping design” are made from the same “further representation of the prepared tooth” at the same time and after only a single patient visit “thus enabling a significant efficiency over the 

35 U.S.C. 112(a)
In response to the rejection of claims 1, 6 and 11, Appellant argues that “one of ordinary skill in the art could practice the invention based on the specification as filed, without undue experimentation” and that “A patent need not teach, and preferably omits, what is well known in the art”  (Appeal Brief pages 14, 17 and 19).   Appellant refers to the specification that states “minimum thickness will typically vary depending on the type of material used, but may also change depending on the type of restoration, anatomy and many other factors.”  Appellant’s argument is not persuasive.  Claims 1 and 6 require the step of “digitally determining a reduction surface intersecting the first digital 3D representation of the preparation tooth, said reduction surface comprises a digital cutting surface for the preparation tooth, and which reduction surface is arranged at a distance from a tooth that is antagonist to the preparation tooth, the distance defining a minimum thickness for the digital restoration design.”  Claim 11, sets forth a “digital cutting tool” with similar limitations.  This step, which is critical to the claimed invention, suggests that a processing unit performs some sort of calculations, yet no 
Appellant reproduces Figures 3-6 which identify a distance to T1 and a surface AA, but there is no reasonable disclosure as to how the data is determined, or more particularly how such data is determined in a computer automated procedure. 
MPEP 2164.01(a) includes factors to consider in determining whether there is sufficient disclosure to support the enablement requirement including (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art;  (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Here appellant’s claims are broad failing to explain how the required determinations are made; the claims appear to require calculations, but no direction is given as to formulas for making such determination; appellant asserts that the determinations are an improvement over the prior art, but provides little guidance as to how such determinations are made; no working examples or flow charts are provided; and one of ordinary skill in the art would require a significant amount of effort to come up with formulations and routines for making such determinations.

35 U.S.C. 103
Initially, it is noted that applicant mischaracterizes the rejection of claims 1, 6 and 11 as being rejected under 35 U.S.C. 102(a)(1).  The recited claims are rejected under 35 U.S.C. 103.
Appellant argues that Nikolskiy et al “merely teaches identifying a location where the tooth needs to be reduced” and not a cutting/reduction surface intersecting the digital 3D representation of the preparation surface” (Brief, pages 22, 24, 27).  Appellant’s argument is not persuasive, Nickolskiy et al disclose that the “location for reducing the preparation tooth to meet the minimum distance requirement is identified on the scanned model’ (paragraph [0057]) and that a “CAD process may also be implemented to generate a reduction coping model 801 on the scanned model 800” (paragraph [0058]).  Clearly in order for the Nickolskiy et al reduction coping model to be generated, then the reduction surface must be determined in some manner or another or the reduction coping model would be incomplete and unable to serve its purpose.   Furthermore the determination of that surface would necessarily provide for an intersecting 3D representation.
Appellant takes issue with the finding that “such a modification [i.e. creating a further digital representation] of the dental image so that the operator/dentist may visualize the tooth with the determined reduction surface would have been obvious if not implicit in the disclosure to one having ordinary skill in the art”  (Final, page 12) arguing that “the Examiner improperly takes the position that digitally creating or modifying something is the same as visualizing it” (Brief pages 22,25, 27).  The rejection is not referring to the operator/dentist forming a mental visualization, but rather the modification of the digital image so that it may be displayed for the 
Appellant argues that Nikolskiy et al “does not teach designing both the digital restoration design and the digital reduction coping based on the same digital representation” (Brief pages 23, 25, 28).   The examiner is in agreement – it is one of the main points in the 35 U.S.C. 103 rejection (Final, page 12, lines 14-18; page 13, lines 8-13).  Nikolskiy et al, must necessarily generate the data as to location dimensions of the reduction surface in order to generate the reduction coping; upon having generated that data it would have then been obvious to one of ordinary skill in the art to then use that data to generate the restoration design, rather than rescanning the prepared tooth after the reduction surface has been removed.  Why would one rescan the tooth when that data is already available?  One of ordinary skill in the art would have found it obvious not to repeat an unnecessary step of scanning the patient’s mouth because that data had already been determined in the Nikolskiy et al procedure.
Appellant argues that in the prior art, the patient must make three visits to the practitioner, in contrast to the present invention that only requires two visits (Brief pages 24, 26, 29).   The argument is not persuasive.   The Nikolskiy et al reference is silent regarding the number of patient sittings.  As set forth in the 35 U.S.C. 103 rejection, the ordinarily skilled artisan obviously using the data that has already been obtained to design the restoration would 
Finally, appellant argues that claims 17-21 have not been addressed in the prior art rejection.  In regard to claims 17 and 19, the claims are part of the 35 U.S.C. 103 rejection based on Nikolskiy et al – clearly the digital 3D preparation model has been prepared after the tooth has been prepared and before the reduction cut has been made, otherwise there would be no need to construct a reduction coping (see paragraphs [0057]-[0058]).  In regard to claim 18, the “shipped at the same time” limitation was addressed in the final with respect to claim 9 (Final, page 12).  In regard to claim 20, the “only data” limitation is implicit in the 35 U.S.C. 103 rejection based on Nikolskiy et al.  In regard to claim 21, the computer determination of the design of the restoration once the data has been generated, could obviously be done before, during, or after the reduction of the preparation tooth and is of no patentable significance.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
Conferees:
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772                                                                                                                                                                                                        
/Anthony Knight/
RQAS
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an